Filed 12/26/13 In re Valerie G. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re VALERIE G., a Person Coming                               B247696
Under the Juvenile Court Law.

                                                                    (Los Angeles County
LOS ANGELES COUNTY                                                   Super. Ct. No. CK81701)
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ANNA L.,

         Defendant,

SAM R. et al.,

         Objectors and Appellants.



         APPEAL from an order of the Superior Court of Los Angeles County. Margaret
Henry, Judge. Reversed.
         Serobian Law, Inc. and Liana Serobian for Objectors and Appellants.
         No appearance for Plaintiff and Respondent
                                               _________________
         The paternal grandparents of Valerie G. petitioned under Welfare and Institutions
Code section 3881 requesting mediation with the maternal grandparents and visitation
with their granddaughter. The court summarily denied the petition. The court erred
because the petition makes a prima facie showing of a change in circumstances and that
visitation would be in Valerie’s best interests.
                         FACTS AND PROCEEDINGS BELOW
         In July 2010, the court sustained a dependency petition on behalf of three-year old
Valerie G. pursuant to section 300, subdivisions (b) and (g). Valerie was placed with her
maternal grandmother, Anna L., who had raised her from infancy.
         The court did not make an order concerning the rights of Sam and Cathy, the
paternal grandparents, to visit Valerie. Nevertheless, they visited Valerie throughout the
course of the dependency proceedings. Their visits were unmonitored and normally took
place twice a month for two hours. The visits continued even after Valerie’s father
ceased visiting. Anna L., reported that the visits went well and that she had no concerns.
         At a permanency planning hearing in November 2011, the court decided not to
terminate parental rights but instead selected a legal guardianship with Anna L. as
Valerie’s permanent plan. The court issued letters of guardianship and terminated
jurisdiction over Valerie. The court did not make any visitation order.
         In December 2012, Sam and Cathy filed a petition under section 388 stating that
for the past two months Valerie’s guardian, Anna L., had not allowed them any visits
with Valerie. The petition stated that it would be in Valerie’s best interests to have visits
with Sam and Cathy because she is bonded to them and because it is important that she
know all of her family and the connections she has available to her.
         The court denied the petition without a hearing. It checked boxes on a Judicial
Council form which stated that the petition did not state new evidence or a change of
circumstances and that the proposed order would not promote the best interests of the
child.

1
         All statutory references are to the Welfare and Institutions Code.

                                               2
       Sam and Cathy filed a timely appeal.
                                           DISCUSSION
       Although the court terminated dependency jurisdiction over Valerie, it retained
jurisdiction to make and modify orders regarding visitation by a parent or other relative.
(Cal. Rules of Court, rule 5.735(d)(2).)
Section 388 provides for modification of prior juvenile court orders when the moving
party can demonstrate new evidence or a change of circumstances and that modification
of the previous order is in the child’s best interests. (In re Aaliyah R. (2006)
136 Cal. App. 4th 437, 446.) “The parent seeking modification must ‘make a prima facie
showing to trigger the right to proceed by way of a full hearing.’” (In re Anthony W.
(2001) 87 Cal. App. 4th 246, 250.) The Legislature did not intend to make this showing
“unduly burdensome.” (In re Marilyn H. (1993) 5 Cal. 4th 295, 309.) To be entitled to a
hearing, the petitioner “need[ ] only . . . show ‘probable cause’; [the petitioner is] not
required to establish a probability of prevailing on [the] petition.” (In re Aljamie D.
(2000) 84 Cal. App. 4th 424, 432-433.) “A petition for modification must be liberally
construed in favor of its sufficiency.” (Cal. Rules of Court, rule 5.570(a).) Thus,
“if the petition presents any evidence that a hearing would promote the best interests
of the child, the court must order the hearing.” (In re Angel B. (2002) 97 Cal. App. 4th
454, 461.) We review the juvenile court’s summary denial of a section 388 petition for
abuse of discretion. (Id. at p. 460.)
       The record shows that Sam and Cathy regularly visited Valerie from the
commencement of the dependency proceedings in April 2010 until October 2012 when,
for currently unknown reasons, Valerie’s guardian forbade further visits. The social
worker’s last report on visitation stated that the visits went well and that Valerie’s
guardian had no concerns.
       In their petition Sam and Cathy allege that Valerie “is very bonded to [them] and
is always happy to see [them].” They further allege that their visits are in Valerie’s best
interests because they assure her that her grandparents “will be there for her” and allow
her to meet and get to know “all of her family and the connections she has in her

                                              3
world[.]” These allegations were not disputed by the guardian or the child welfare
agency. They demonstrate a change in circumstances—denial of visitation with
Valerie—and that visitation would be in Valerie’s best interests because she has a bond
with Sam and Cathy, her paternal grandparents, and the visits would allow her to get to
know her other family on her father’s side.
       Given the minimal showing required to obtain a hearing on a section 388 petition,
we cannot see how Sam and Cathy’s petition, considered in light of the entire record
(In re Angel B., supra, 97 Cal.App.4th at p. 461) failed to make the grade.
                                        DISPOSITION
  The order denying the section 388 petition is reversed and the cause is remanded for a
hearing on the modification petition.
  NOT TO BE PUBLISHED.




                                                  ROTHSCHILD, Acting P. J.
  We concur:



              CHANEY, J.



              JOHNSON, J.




                                              4